NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-50130

                Plaintiff-Appellee,             D.C. No. 2:03-cr-01257-RSWL-1

 v.

DANNY FABRICANT, AKA Daniel                     MEMORANDUM*
Joseph Fabricant, AKA Danny Joseph
Fabricant,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Ronald S.W. Lew, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Danny Fabricant appeals pro se from the district court’s order denying his

motion to vacate the order declaring him a vexatious litigant and imposing a pre-

filing restriction on him. We have jurisdiction under 28 U.S.C. § 1291, and we



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court treated Fabricant’s motion as arising under Federal Rule of

Civil Procedure 60(b)(5), which Fabricant does not challenge on appeal. We

review the district court’s denial of a Rule 60(b)(5) motion for abuse of discretion.

See SEC v. Coldicutt, 258 F.3d 939, 941 (9th Cir. 2001). Fabricant argues that the

district court abused its discretion in denying his motion because the vexatious

litigant/pre-filing order is a “scarlet letter” that is no longer warranted, prejudices

him in civil litigation, and prevents him from challenging his conviction and

sentence. The district court did not abuse its discretion because Fabricant has not

demonstrated any significant change in either factual conditions or the law, nor has

he demonstrated that any changed circumstances have made his compliance with

the order substantially more onerous, unworkable because of unforeseen obstacles,

detrimental to the public interest, or legally impermissible. See id. at 942

(discussing conditions under which a district court may modify a court order under

Rule 60(b)(5)).

      AFFIRMED.




                                            2                                     19-50130